Per Curiam.
Defendant pled guilty to third-degree criminal sexual conduct, MCL 750.520d(l)(a); MSA 28.788(4)(l)(a), and was sentenced to ten to fifteen years imprisonment. Defendant appealed as of right.
*501On October 19, 1989, the Court in an unpublished opinion remanded to the trial court for resentencing in light of defendant’s claim that the trial court improperly considered his expunged juvenile record in imposing sentence. On February 28, 1990, the Supreme Court, in lieu of granting leave to appeal, reversed that part of our opinion by finding that the trial court had not improperly considered defendant’s expunged juvenile record, and this Court was ordered to consider defendant’s remaining issues.
The Supreme Court’s order does not refer to People v Price, 172 Mich App 396; 431 NW2d 524 (1988), or People v Jones, 173 Mich App 341; 433 NW2d 829 (1988), lv den 432 Mich 909 (1989), so the conflict on our Court remains unresolved, but the order noted that defendant Bentley "did not object to the inclusion of his juvenile conviction at sentencing or in a subsequent trial court motion.” 434 Mich 880, 881 (1990).
We have reviewed defendant’s two remaining issues, namely, that the trial court abused its discretion relative to the sentence imposed and that the sentence amounted to cruel and unusual punishment. People v Coles, 417 Mich 523; 339 NW2d 440 (1983). We find no error. The sentence imposed in this case is affirmed.